Citation Nr: 0204880	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  93-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to the assignment of a higher rating for status 
post right knee arthroscopy with excision of medial plica, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September to December 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for 
chondromalacia patella of the right knee and assigned a zero 
percent disability rating.  A later rating decision increased 
the evaluation of the right knee disability to 10 percent 
based on a diagnosis of minimal osteoarthritis of the knee.  
The issue concerning the evaluation of the service-connected 
right knee disability, however, remained before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board issued a decision in December 1998 in which it 
denied service connection for right thigh and back disorders 
and denied a higher evaluation for the service-connected 
right knee disability.  As discussed below, this case is 
again before the Board following an October 1999 Order from 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
the October 1999 Joint Motion, it was noted that the veteran 
withdrew the issues of service connection for right thigh and 
back disorders.  Consequently, only one issue now remains 
before the Board on appeal.

In its December 1998 decision, the Board noted that a written 
statement attached to a VA Form 9 filed in May 1997 seemed to 
claim entitlement to service connection for injuries of the 
right hip, lower leg, ankle, and foot, and that the veteran 
has also claimed that he has reflex sympathetic dystrophy as 
a result of his in-service knee injury.  The Board referred 
these claims to the RO for appropriate action.  The record 
now before the Board does not indicate whether the RO has 
taken action on these matters.  Consequently, the Board 
reiterates its referral of these matters to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by subjective complaints of pain with prolonged use and 
objective findings of mild crepitus and minimal limitation of 
extension and flexion, without clinical findings of 
compensable limitation of motion.

2.  A December 14, 2000, addendum to a VA examination report 
first noted that the right knee disability was productive of 
mild to moderate laxity and instability, which had not 
previously been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for status post right knee arthroscopy with excision 
of medial plica under Diagnostic Code 5099-5020 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5020, 
5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).   

2.  The criteria for a separate 20 percent evaluation for 
status post right knee arthroscopy with excision of medial 
plica under Diagnostic Code 5257 have been met from the date 
of examination on December 14, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 1998 Board decision, in part, denied an 
increased rating for status post right knee arthroscopy with 
excision of medial plica.  In October 1999, the Court vacated 
and remanded that portion of the Board's decision, on the 
basis that the VA examinations conducted in 1996 and 1997 
were inadequate for rating purposes and that the Board's 
decision did not address the effect of pain. See DeLuca v. 
Brown 8 Vet. App. 202 (1995).  The Board remanded this case 
in June 2000. It now has been returned for appellate review.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted and implementing 
regulations were promulgated.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This law provides requirements regarding notice to 
a veteran and his representative and specified duties to 
assist veterans in the development of their claims.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided to both the veteran and his 
representative satisfy the requirement at § 5103 of the new 
statute and that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  Further, VA has accorded the veteran a 
personal hearing.  The RO requested that the veteran identify 
all places where he received medical care for his service 
connected disability.  The RO also advised the veteran of the 
evidence necessary to complete his claim.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  

The veteran has been afforded numerous VA examinations, 
including additional examination for analysis of functional 
loss due to pain as outlined in DeLuca.  Thus, the Board 
finds that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.  No further 
assistance necessary to comply with the requirements of this 
new legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records indicate that the veteran was 
examined in October 1990 because of complaints of right knee 
pain.  Objective findings were unremarkable.  When seen 
several days later, an examiner recorded a finding of 
crepitus and noted an impression of patellofemoral syndrome.  
In early November 1990, the veteran reported having knee pain 
lasting six weeks.  He stated that the onset of the pain was 
from running during his first week of training.  He denied a 
history of trauma.  He described the pain as being in the 
front of the knee and under the kneecap.  He reported having 
occasional swelling.  Objective findings included 
parapatellar tenderness and crepitus.  The examiner noted an 
impression of rule out patellofemoral syndrome.  In 
mid-November, an examiner noted a diagnosis of retropatellar 
pain syndrome.

During a VA examination in February 1991, the veteran told 
the examiner that his knee was injured when a sergeant threw 
a heavy metal garbage can at him striking him in the right 
knee and right thigh.  He complained right knee throbbing 
after prolonged standing and tenderness over the lateral knee 
joint space.  On examination, he did not appear to be in pain 
or have a noticeable limp.  He was able to squat and recover 
without difficulty.  There was no tenderness, swelling, 
effusion, increase in rotary motion, laxity, deformity, or 
abnormality.  The McMurray's test was negative.  There was 
full, pain-free range of motion in the right knee.  There was 
a dull crepitus felt beneath the patella at the end of 
extension.  X-rays of the right lower extremity from the hip 
to the ankle showed no evidence of acute bony injury.  The 
examiner reported diagnoses of chondromalacia of the patella 
and normal right thigh and leg.

A May 1991 rating decision granted service connection for 
chondromalacia of the right patella and assigned a 
noncompensable disability evaluation under Diagnostic Code 
5257.  Diagnostic Code 5257 provides a 10 percent rating for 
slight impairment of the knee, a 20 percent rating for 
moderate impairment of the knee, and a 30 percent rating for 
severe impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. 
Diagnostic Code 5257.  

In January 1993, a hearing officer awarded a 10 percent 
rating by analogy under Diagnostic Code 5010 for minimal 
arthritis of the right knee, effective from December 1990.  A 
10 percent rating has remained in effect to the present, 
although the diagnostic code used and the disability label 
have been changed, as discussed below.

The veteran underwent arthroscopic surgery on his right knee 
in January 1993.  The procedure revealed a fairly large, 
sharp medial synovial plica that became interposed between 
the patellar/femoral joint and full extension.  There was 
moderate synovitis throughout the region and hypertrophy, 
possibly indicating the cause of the veteran's knee pain.  
The surgeon also noted what may have been degeneration of the 
anterior horn of the medial meniscus.  Also noted was stage 
III chondromalacia with early fissuring.  The anterior 
cruciate ligament was somewhat lax and there was slight 
laxity with anterior draw.

A June 1993 rating decision assigned a temporary total rating 
under 38 C.F.R. § 4.30 from January 29, 1993 until the end of 
February 1993, and labeled the service-connected disability 
as status post right knee arthroplasty, excision of medial 
plica.  A June 1996 rating decision continued the 10 percent 
evaluation, but assigned this rating by analogy under 
Diagnostic Code 5020, which is for synovitis.  Synovitis, in 
turn, is rated on limitation of motion of affected parts as 
for degenerative arthritis.  See 38 C.F.R. § 4.71a.

During a VA examination in April 1997, the veteran complained 
of pain on the outside of his right knee.  On examination, 
the knee had range of motion for 10 to 100 degrees.  The knee 
appeared stable, although the veteran seemed to resist stress 
testing.  There was no joint line tenderness.  There was no 
patellofemoral pain.  The reported assessment was knee 
stiffness of unclear etiology.

The veteran underwent another VA orthopedic examination in 
September 1997.  At that time, he reported that his knee gave 
out one to two times per week with any activity, including 
walking up and down stairs or walking straightforward.  The 
examiner noted that X-rays of the right knee taken in 1996 
were normal.  On examination, the knee showed stiffness.  The 
veteran was not able to cooperate fully with the examination.  
It appeared to the examiner that the right knee had no 
anterior drawer.  McMurray and Lachman's tests were negative.  
Pivot shift was negative.  There was no effusion, varus or 
valgus instability, or crepitus.  The examiner described the 
veteran's right knee as essentially normal, without evidence 
of instability to explain its giving out.  According to the 
examiner, there was a small possibility that the knee had a 
chondral defect, which might be catching while the veteran 
was doing activities.

VA outpatient treatment records indicate that the veteran has 
continued to have complaints and seek treatment of right knee 
pain and right lower extremity pain.  

During a VA orthopedic examination in March 1996, the veteran 
reported that since his arthroscopic knee surgery in January 
1993, he had constant pain and swelling which was intensified 
by cold, damp weather.  The symptoms were not relieved by 
medication or a TENS unit.  On examination, the right knee 
had two well-healed arthroscopic incision scars.  Otherwise, 
the knee was normal in appearance without deformity.  There 
was no swelling, fluid, heat, or erythema.  There was 
moderate right and left parapatellar tenderness.  There was 
moderate crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  The veteran was able to 
arise and stand normally.  Gait was independent, with a 
moderate limp to the right.  The veteran was able to hop well 
on his left foot but refused to hop on his right.  He was 
able to squat with moderate difficulty, keeping his right 
knee straight.  The examiner reported diagnoses of status 
post arthroscopic surgery of the right knee with excision of 
medial plica, and chondromalacia, right knee.

VA physical therapy records dated in September 2000 relate 
that the veteran complained of back and right knee pain.  On 
neurological examination, it was noted he had normal muscle 
tone and bulk.  He had 4/5 strength in the right lower 
extremity.  He walked with a cane favoring the right leg.  He 
had normal base and stance.  The Romberg test was negative. 

At a VA examination in October 2000, the veteran reported 
that he was unemployed.  He indicated that he had worked as a 
truck driver, but was unable to pass the physical examination 
by the Department of Transportation.  He was currently in 
college to retrain for a different vocation.  He indicated 
that he had frequent right knee flare-ups plus difficulty 
climbing and descending stairs.  On physical examination, he 
was described as well developed and in no apparent distress.  
He utilized a cane in the right hand but was able to ambulate 
a short distance without it.  There was no palpable or 
visible effusion.  He had full extension and 110 degrees of 
flexion.  He was slightly apprehensive on full flexion.  
There was tenderness to palpation of the patellofemoral joint 
as well as in the spaces of the medial and lateral joints.  
The McMurray's maneuver produced pain and his meniscal clicks 
were palpated.  There was no calf tenderness.  The 
neurological examination was intact distally.  The Lachman's 
and anterior draw signs were essentially negative.  There was 
no lateral or medial ligament laxity. 

Whether rated by analogy under Diagnostic Code 5010, for 
arthritis due to trauma, or under Diagnostic Code 5020, for 
synovitis, the current 10 percent evaluation has been 
assigned as for Diagnostic Code 5003, degenerative arthritis.  
See 38 C.F.R. § 4.71a.  

Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  

The Board has considered whether a higher rating can be 
assigned for the veteran's knees under Diagnostic Code 5003.  
The 20 percent rating under Diagnostic Code 5003 requires X-
ray evidence of involvement of 2 or more major joints or 
minor joint groups, with occasional incapacitating 
exacerbations.  As only the right knee is involved, this 
would not provide a basis for the assignment of a higher 
evaluation.  

A higher evaluation could also be assigned under Diagnostic 
Code 5003 for limitation of motion under the appropriate 
diagnostic code or codes involved.  A noncompensable rating 
on the basis of limitation of motion of the knees is assigned 
if flexion of the leg is limited to 60 degrees or extension 
is limited to 5 degrees.  A 10 percent evaluation requires 
limitation of extension to 10 degrees or limitation of 
flexion to 45 degrees; a 20 percent evaluation is warranted 
for limitation of extension to 15 degrees and limitation of 
flexion to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees or extension is limited 
to 20 degrees.  Higher evaluations are also provided for 
greater degrees of limitation of extension.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Clinical findings have 
consistently shown the veteran's right knee has full, or 
nearly full extension.  Although the veteran would only flex 
the leg to 45 degrees at the December 1996 VA examination, 
the examiner indicated a lack of cooperation.  Significantly, 
none of the treatment records or other VA examination reports 
suggest limitation of flexion to this degree.  The range of 
motion reported at the October 2000 VA examination was 0 to 
110 degrees.  The Board concludes that a higher rating is not 
assignable pursuant to Diagnostic Code 5003, with or without 
the use of Diagnostic Codes 5260 or 5261.

The Board will also analyze whether separate, compensable 
ratings should be assigned under any other diagnostic code 
for the right knee, that is, Diagnostic Codes 5256, 5257, 
5258, 5259, 5262, and 5263.  Not all of these diagnostic 
codes are appropriate for application in this case.  The 
veteran's right knee disability cannot be rated under 
Diagnostic Code 5256, as it does not exhibit ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  He cannot be 
rated under Diagnostic Code 5258 as his disability does not 
involve dislocated semilunar cartilage, or "locking".  A 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259, as there is no evidence of removal of the 
meniscus.  Diagnostic Code 5256, for impairment of the tibia 
and fibula, and Diagnostic Code 5263, for genu recurvatum, 
are not applicable because it is neither contended nor shown 
by the evidence of record that such manifestations are 
related to the service-connected knee disability at issue.

As the veteran underwent surgery the Board has also 
considered whether any surgical scarring warranted a separate 
compensable evaluation.  Residual superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars may also be 
rated on limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805.  The record 
as a whole does not show that the post surgical scarring is 
productive of any significant functional impairment, nor 
otherwise disabling.  The claims file does not indicate that 
the veteran has ever complained of scarring residuals.  As 
the residual scarring has not been shown to result in 
functional limitation of the right knee, a separate rating is 
not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

As noted above, Diagnostic Code 5257 refers to other 
impairment of the knee, recurrent subluxation or lateral 
instability, and provides for ratings of 10, 20, and 30 
percent for slight, moderate, and severe disability, 
respectively.  

In the instant case, the December 14, 2000, addendum to the 
October 2000 VA examination notes that there is evidence of 
mild to moderate laxity and instability.  In contrast, the 
October 2000 VA examination report specifically indicated 
that there was no medial or lateral collateral ligament 
laxity noted on examination.  Likewise, the report of the 
September 1997 VA examination specifically noted that there 
was no varus or valgus instability, and the report of the 
April 1997 VA examination described the knee as "stable, as 
best as I can tell, in that the gentleman seems to resist 
stress testing of his knee."  There was then no clear 
evidence of right knee disease.  The report of the March 1996 
VA examination specifically noted that there was no laxity or 
instability.  The examination report by Mike Massumi, M.D., 
in March 1992 also specifically notes that there was no 
ligamentous laxity.  Dr. Massumi's report of a January 1992 
evaluation also specifically notes no instability of the 
mediolateral collateral ligaments or the cruciate ligaments.  
The VA examination report of February 1991 also specifically 
notes no laxity of the right knee.  The VA treatment records 
also do not refer to laxity or instability of the right knee.  

Given the specific references to the absence of instability 
or laxity in the earlier medical records and reports, the 
Board concludes that the December 2000 addendum first 
supports the assignment of a separate rating under Diagnostic 
Code 5257 for instability.  The description of the laxity and 
instability as mild to moderate indicates that the disability 
more nearly approximates a moderate level, which would 
support the assignment of a 20 percent rating under 
Diagnostic Code 5257.  

As referred to above, the functional limitations due to pain 
must be accounted for in the disability evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board is 
obligated to take the veteran's reports of painful motion 
into consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is 
presented with reports of painful motion of the right knee.  
In December 2000, the VA examiner stated that severe flare-
ups could be reproduced with an additional 10-degree loss in 
flexion. The examinations have not shown objective evidence 
of more severe pathology such as swelling, edema, effusion, 
redness, heat or locking.  Taking into consideration the 
veteran's testimony regarding pain, the VA examiners remarks 
concerning functional loss, and the fact that even the 
estimated additional degree of loss of flexion due to pain 
would not support a rating higher than 10 percent under 
Diagnostic Codes 5003, 5260 or 5261, I conclude that the 
current 10 percent rating, plus the separate rating under 
Diagnostic Code 5257, encompasses the degree of functional 
loss due to pain exhibited by the veteran. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record supports assigning a separate 20 percent 
rating under Diagnostic Code 5257, effective from the date of 
the December 14, 2000, addendum to the earlier VA examination 
report.  To this extent, the evaluation may be considered a 
"staged" rating.

When evaluating an increased rating claim the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
case, the evidence does not suggest that the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, as noted, the veteran 
has reported that he is no longer working and that he was 
denied employment as a truck driver.  He has not produced any 
documents, however, -- from any former place of employment or 
other agency - to show that the service-connected disability 
alone markedly interfered with his employment, so as to 
support the assignment of an extraschedular evaluation for 
this disability. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in frequent 
hospitalization.  Although the veteran is receiving 
continuing care, the VA records show that it is on an 
outpatient basis.  Neither the veteran's statements nor the 
medical records indicate that the disability presents an 
exceptional or unusual disability picture so as to warrant 
the assignment of an extraschedular evaluation.

	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for status post right knee arthroscopy 
with excision of medial plica under Diagnostic Code 5099-5020 
is denied.

A separate 20 percent rating for status post right knee 
arthroscopy with excision of medial plica is granted on the 
basis of December 14, 2000, examination findings, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


